 Case: 4:20-cv-01565-SRC Doc. #: 29 Filed: 01/19/21 Page: 1 of 4 PageID #: 265




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI


AHERN RENTALS, INC.,                          )
                                              )
              Plaintiff,                      )
                                              )        Case No.: 4:20-cv-1565-SRC
        vs.                                   )
                                              )        JURY TRIAL DEMANDED
EQUIPMENTSHARE.COM INC, and                   )
EZ EQUIPMENT ZONE LLC,                        )
                                              )
              Defendants.                     )

 PLAINTIFF AHERN RENTALS, INC.’S CONSENT MOTION FOR EXTENSION OF
  TIME TO FILE RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTIONS TO
                              DISMISS

        COMES NOW Plaintiff Ahern Rentals, Inc. (“Plaintiff” or “Ahern”), by and through the

undersigned counsel and for its Consent Motion for Extension of Time to File Response in

Opposition to Defendants’ Motions to Dismiss, states as follows:

        1.    On November 2, 2020, Plaintiff filed its Complaint in the United States District

Court for the Eastern District of Missouri [ECF #1].

        2.    Defendant EquipmentShare.com, Inc. (“EquipmentShare”) was served with a civil

summons and Plaintiff’s Complaint on November 4, 2020.

        3.    Defendant EZ Equipment Zone LLC (“EZ”) was served with a civil summons and

Plaintiff’s Complaint on November 24, 2020.

        4.    On November 17, 2020, Defendant EquipmentShare requested, and Plaintiff’s

counsel consented, to an extension of time to file its responsive pleading by December 16, 2020

[ECF #8], and the Court granted EquipmentShare’s Consent Motion on November 24, 2020 [ECF

#12].
 Case: 4:20-cv-01565-SRC Doc. #: 29 Filed: 01/19/21 Page: 2 of 4 PageID #: 266




       5.      On December 15, 2020, Defendant EquipmentShare requested a second extension,

and Plaintiff’s counsel consented, to an extension of time to file its responsive pleading by January

4, 2021 [ECF #23], and the Court granted EquipmentShare’s second Consent Motion on December

15, 2020, noting that any response to the Complaint must be filed no later than January 15, 2021

[ECF #24].

       6.      On December 11, 2020, Defendant EZ requested, and Plaintiff’s counsel consented,

to an extension of time to file its responsive pleading on January 15, 2021 [ECF #20], and the

Court granted EZ’s Consent Motion on December 15, 2020, noting that any response to the

Complaint must be filed no later than January 15, 2021 [ECF #22].

       7.      On January 15, 2021, Defendants separately filed their Motions to Dismiss (ECF

#25-28].

       8.      Pursuant to the United States District Court for the Eastern District of Missouri’s

Local Rules, Section 4.01, Plaintiff’s Response in Opposition to Defendants’ Motions to Dismiss

is currently due on January 29, 2021.

       9.      Plaintiff Ahern respectfully requests a two-week extension, up to and including

February 12, 2021, to file its Responses in Opposition to Defendants’ Motions to Dismiss.

       10.     Having reviewed both Motions and determining that each requires a separate and

distinct response, and considering current intervening deadlines in other pending matters, Counsel

for Plaintiff contacted Counsel for Defendant EquipmentShare and Defendant EZ on January 19,

2021, and requested consent to a two-week extension, up to and including February 12, 2021, and

is advised the Counsel for both Defendant EquipmentShare and Defendant EZ consent to the

requested extension.




                                                  2
 Case: 4:20-cv-01565-SRC Doc. #: 29 Filed: 01/19/21 Page: 3 of 4 PageID #: 267




       11.     Pursuant to the Honorable Stephen R. Clark’s “Requirements” the Court has not

yet issued its Case Management Order (CMO) for this case, therefore any extension of time should

not impact any future deadlines contained in the CMO.

       12.     Further, and pursuant to the United States District Court for the Eastern District of

Missouri’s Local Rules, Section 4.01, Plaintiff Ahern will not file a separate memorandum in

support of its motion for extension of time.

       13.     This is Plaintiff Ahern’s first request for an extension of time to respond to

Defendants’ Motions to Dismiss, and this request is not being made for purposes of delay or any

other vexatious purpose.

       WHEREFORE, Plaintiff Ahern Rentals, Inc. respectfully moves this Court for an extension

of time up to and including February 12, 2021, to file its Responses in Opposition to Defendant

EquipmentShare.com Inc.’s and Defendant EZ Equipment Zone LLC’s Motions to Dismiss.



Dated: January 19, 2021                              Respectfully submitted,



                                                     /s/ Lindsey Rendlen Latzke
                                                     Joseph M. Wientge, Jr., #57494MO
                                                     JWientge@littler.com
                                                     Lindsey Rendlen Latzke #64110MO
                                                     llatzke@littler.com
                                                     LITTLER MENDELSON, P.C.
                                                     600 Washington Avenue
                                                     Suite 900
                                                     St. Louis, MO 63101
                                                     Telephone: 314.659.2000
                                                     Facsimile: 314.659.2099

                                                     Attorneys for Plaintiff Ahern Rentals, Inc.




                                                 3
  Case: 4:20-cv-01565-SRC Doc. #: 29 Filed: 01/19/21 Page: 4 of 4 PageID #: 268




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on January 19, 2021, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system. Notice of this filing will be sent to all counsel of record
by operation of the Court’s electronic filing system.

                                                       /s/ Lindsey Rendlen Latzke
4835-5293-3592.2 099283.1048




                                                   4
